RICHARDS, J.
It is insisted that the liquid had become so contaminated by being used as medicine that it was not fit for usé for beverage purposes. While the tetsimony shows it had been theretofore used ,as a remedy, 'the evidence entirely fails to show in what manner it was so used, except at the precise time of the arrest. Mrs. Wiski testifies that she had the liquid in the kitchen at the time of the arrest and was rubbing her little girl’s .arm with cotton batting and after rubbing it a 'few times was putting the cotton in the jar containing the liquid. We are. not called on in this case to determine or define what would render the liquid unfit for use for beverage purposes as defined by the statute, for the evidence is uncontradicted that the jar containing the substance had been in the possession of the defendant and his wife for two years, and there is no evidence tending to show any contamination until just at the time when the officers were making the arrest. The affidavit charges the offence to have been committed on or about April 13, 1928, which was the date of the arrest. The burden rested upon the defendant to show that the liquid was unfit for use for beverage purposes. The conviction' w,as justified by the evidence and the judgment will be affirmed.
Williams, J, concurs. Lloyd, J, not participating.